Citation Nr: 1416958	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-00 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for prostate cancer residuals with erectile dysfunction.  

2.  Entitlement to an initial compensable disability rating for radiation proctitis associated with prostate cancer residuals.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1965, including honorable service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2010 and June 2012, ratings decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2007, the RO granted service connection for prostate cancer with erectile dysfunction and assigned a 100 percent rating, effective February 26, 2007.  This 100 percent temporary total disability rating is awarded during active malignancy or antineoplastic therapy.  This rating decision specifically indicated that the assigned rating was not considered permanent and was subject to a future review examination.  

In November 2009, the Veteran was notified that he would be scheduled for a new VA examination to determine the severity of his prostate cancer residuals.  After this examination, the RO sent the Veteran notice in January 2010 proposing to reduce his rating for prostate cancer residuals with erectile dysfunction.  In the March 2010 rating decision, the RO reduced the Veteran's temporary total disability rating for his prostate cancer residuals from 100 percent to 20 percent, effective June 1, 2010.  

In the June 2012 rating decision, the RO awarded a separate, noncompensable rating for radiation proctitis associated with his prostate cancer residuals.  The Board finds that the radiation proctitis is part and parcel to his increased rating claim for residuals of prostate cancer, and as such, the Board has jurisdiction to address this claim also.  

In July 2012, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim for his prostate cancer residuals, including erectile dysfunction and radiation proctitis.  

The Veteran's most recent VA examination regarding his prostate cancer residuals was performed in February 2011.  In a June 2012 communication to VA and during his July 2012 hearing, the Veteran specifically testified that his prostate cancer residuals have worsened in severity since his last examination.  He and his wife testified that his voiding frequency has increased and that he must change his undergarments multiple times per day.  The Veteran also advised that he has continued treatment at the VA Medical Center (VAMC) for his disabilities.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any outstanding VA or private treatment records related to the Veteran's prostate cancer residuals, including erectile dysfunction and radiation proctitis, and associate them with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected residuals of prostate cancer, erectile dysfunction, and radiation proctitis.  The claims file must be made available to and reviewed by the examiner along with any pertinent records located in electronic format. 

The RO/AMC should ensure that the examiner provides all information required for rating purposes, including a description of the functional effects of the disability on the Veteran's daily activities and on his ability to obtain or retain substantially gainful employment.  A complete rationale for all opinions is required.

3.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and her representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



